Citation Nr: 1415316	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from September 2000 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

In an October 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating that he desired a Board hearing at the VA Central Office in Washington, DC.  A February 2014 letter from the Board informed the Veteran that he was scheduled for a Central Office hearing before a Veterans Law Judge (VLJ) to be held on April 1, 2014.  Thereafter, in a March 2014 statement, the Veteran's representative requested that the hearing be rescheduled as a videoconference hearing before the Board.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2013).  As good cause has been shown, the Veteran should be scheduled for the requested videoconference hearing.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose.


Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

